Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of KS
                                                                              9


                                                                                     Aug 26, 2021


                               UM TED STA TES DIST RICT C O UR T
                               SO UTH E RN DISTR ICT O F FLO R IDA
              21- 60245-CR-DIMITROULEAS/SNOW
                     C aseN o.
                                     18U.S.C.j371
                                     18U.S.C.j982(a)(X
 UN ITED STA TES O F AM ER ICA

 VS.

 JA SO N K ASH O U ,

                 D efendant.
                                                         /

                                        INFO RM ATION

         TheActingUnited StatesAttorney chargesthat:

                                   GENERAL ALLEGATIONS
         Ata11tim esm aterialto thisIrlform ation:

                                     The M edicarçprozram
                                                     -




                 TheM edicareProgram (M edicm'e)wasafederally fimded program thatprovided
 free or below-costhealth care bene/tsto certain individuals,prim adly the elderly,blind,and

 disabled.ThebenetksavailabletmderM edicareweregovem edby federalstatutesandregulations.

 The Urlited StatesDepm mentofHea1th and Hllman Services,through itsagency,theCentersfor

 M edicareandM edicaid Services,oversaw and adm inistered M edicare.

                 TheM edicaidProgram (M edicaid)wasajointly flmdedprogrnm between federal
 and state governm ents that provided m edical assistance and health coverage for categodes of

 individualswhoseincom e and resotlrceswere insufficientto m eetthe costs ofm edicalservices.

 Individualswho received benefits tmder M edicare or M edicaid were com monly referred to as

 Gûbeneficiaries.''
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 9




         3.     M edicare and M edicaid were each a çcFederalhealth careprogrnm ,''asdefined by

  Title42,United StatesCode,Section 1320a-7b(t).                            ,
                            TheDefendantandRelaied Companies
         4.     1StchoiceHealthcare Solutions,LLC (1Stchoice)wasaFlodda limited liability
  company,locatedat4559N Pinelsland,Slmrise,Florida,thatpurportedly didbusinessinBroward

  Cotm ty.

         5.    JA SON K ASH OU,a resident of Broward Cotmty,was the owner and Chief

  Executive Offcerof1Stchoice.

         6.     CallCenter1wasaforeign company thatpurportedly didbusinessin India.

        7.     Phnrmacy 1wasaFloridalim itedliability company,locatedintheSouthern District

  ofFlolida,thatpurportedly provided prescription drugsto M edicareandM edicaid beneficiades.

         8.    Company 1wasaFloridalim itedliability company,locatedin the SouthernDistrict

  ofFlodda.

        9.     Pharmacy2wasaFloridalimitedliabilitycompany,locatedin theSouthernDisG ct

  ofFlorida,thatpurportedly provided prescription drugsto M edicareandM edicaid beneficiaries.

       C O N SPIM CY T O SOL ICIT AN D R E CEIVE H E AI,TH C AR E K IC K RA CK S
                                         (18U.S.C.j371)
        From on or about January 19,2017,through on or about A ugust 2, 2018,in Brow ard

  Cotmty,inthe Southel'n DistrictofFlorida,and elsewhere,the defendant,

                                      JA SO N K ASH O U ,

  didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
  conspire,confederate and agree with others,known and llnknown to the Acting United States

  Attom ey,to comm itan offenseagainsttheUnited States,thatis,toviolate Title42,United States

  Code, Section 1320a-7b(b)(1)(A), by knowingly and willfully soliciting and receiving
                                               2
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 9




 rem uneration,specifically,lcickbacks and bribes,directly and indirectly,overtly and covertly,in

  cash and in kind,in rettm l for refening individuals for the fllrnishing and arranging for the

 furnishing ofany item and service forwhich paym entm ay be m ade in whole and in partby a

 Federalhealth care program ,thatis,M edicare and M edicaid.

                                   Purpose ofthe C onspiracv

         10.    ltw as the purpose ofthe conspiracy forthe defendantand ilis co-conspirators

 tollnlawfully endch themselvesby,nmongotherthings:(a)soliciting and receiving kickbacks
 and bribesin exchangeforreferring M edicare and M edicaid benefciaries to serve aspatientsat

 Phnrmacies 1and 2;(b)submitting and causing the submission of claims to M edicare and
 M edicaid forhealthcarebenefits,itemsmldservicesthatPhnrmacies1and2 purported toprovide

 to tlze M edicare and M edicaid beneficiades;(c) concealing the payment and receiptof the
 kickbacksandbribes;and (d)divertingtheproceedsoftheschemefortheirownuseandbenefit,
 theuseand benefitofothers,and tofurthertheconspiracy.

                             M anner and M eans ofthe C onspiracv

        The m anner and means by which the defendant and his co-conspirators sought to

 accomplishtheobjectandpurposeoftheconspiracy included,nmongothers:
         11.    JASON K ASHOU agreed with the principals of Phnnnacies 1 and 2 that,in

 exchange for 50% of net profits, K ASH O U , through 1St Choice, would refer M edicare and

 M edicaid beneficiariesto Pharmacies 1and 2 sothatPharmacies1and 2 couldbillM edicareand

 M edicaid forhealth carebenefits,item sand services,including diabetic suppliesand pain cream s.

         12.    JASON K ASH OU and otherspaid CallCenter1toobtain accessto M edicareand

 M edicaid beneficiary patientlistsused to recruitthebeneticiaries.




                                                3
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 9




           13.   JASON IG SH OU and othersused an onlinetoolprovidedby Phnrmacies1and 2

 toverify thattheM edicareand M edicaid beneficiarieswereeligibletobebilled by Pharmacies 1

  and 2.

           14.   JA SON K ASH OU and others obtained prescdptions for diabetic supplies and

 topicalpain cream sfortherecnzitedbeneficiariesand provided thoseprescriptionsto Pharmacies

  1and2through 1Stchoice'scustomerrelationshipmanagerdatabase(CRM).
           15.   Phnrmacies 1 and 2 subm itted claim s to M edicare and M edicaid for the

 benetkiariesreferred by JASON K ASH OU.Asaresultofthosedaim s,M edicareand M edicdd

 m ade paym entsto Phnrm acies 1 and 2.

           16.   In exchangefortheM edicareandM edicaidbeneficiary referrals,Phnrmacies1and

 2 paid JASON K ASH OU 50% ofthe net profits resulting from Phnrmacies 1 and 2 billing

 M edicareand M edicaid forthosebeneficiades.

                                          O vertA cts

           In furtherance ofthe conspiracy,and to accomplish itsobjectand purpose,atleastone
 ofthe co-conspirators comm itted and caused to be comm itted, in the Southem Distdct of

 Flodda,atleastoneofthe following overtacts,nmong others:

           1.    On oraboutJanuary 19,2017,JASON K ASHOU gave Pharmacy 1 accessto 1St

 Choice's CItM so thatPhnrm acy 1 could receive M edicare and M edicaid beneficiary inform ation

 and prescriptionsstored in 1StChoice'sCRM .

           2.    On or aboutM arch 14,2017,co-conspirators atPharm acy 1 issued check nllm ber

  1528 in the approximate nm ountof$9,036 f'
                                           rom Phnrmacy 1'sbank accolmtending in -5111,to
 Company 1,forthepurposeofpaying and concealing kickbacksto JASON K ASHO U.

           3.    On or aboutM arch 14,2017,Company 1 issued check num ber 10583 in the


                                               4
    Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 9




      approxim ateam ountof$9,036from Company 1'sbnnkaccountending in -0502,to 1Stchoice,for.
      thepurposeofpaying and concealing kickbackstoJA SON K ASHO U.

            4.        On oraboutM arch 17,2017,JASON K ASH OU caused to be deposited into 1St

      Choice'sbnnkaccotmtcheck number10583in theapproxim ate am ountof$9,036from Company
      1'sbnnk accotmtendingin-0502 asalcickback paym entfortherefen'alofM edicareandM edicaid

     beneficiaries.

            5.        On or about July 25,2018,JASON K ASHOU caused to be deposited into 1St

      Choice'sbnnk accotmtcheck nllmber5672 intheapproxim atenmountof$19,979from Phnrmacy
     2'sbnnk accountending in -9317asaldckbackpaymentforthereferralofM edicareand M edicaid

     beneficiaries.

            Allirlviolation ofTitle 18,United StatesCode,Section 371.

                                     FORFEITURE AI,LEGATIONS

            1.        TheallegationsofthisInform ation arehereby re-alleged and bythisreferenceftzlly

     incorporated herein forthepurpose ofalleging forfeiture to the Urlited Statesofcertain property

     in which the defendant,JASON K ASHO U,hasan interest.

'           2.        Upon conviction of a violation ofTitle 18,United State: Code,Section 371,as

     alleged in thisInform ation,the defendantshallforfeitto the United States any property,realor

     personal,thatconstitutesorisderived,directly orindirectly,from g'
                                                                     rossproceedstraceableto the

     commissionofsuchviolation,ptlrsuanttoTitle18,UnitedStatesCode,Section982(a)(7).
            3.        Ifany oftheproperty subjecttoforfeittlre,asaresultofanyactoromissionofthe
     defendant:

                 a. cnnnotbelocated upontheexerciseofduediligence;

                 b. hasbeen transfen'ed orsold to,ordeposited with,athirdparty;


                                                     5
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 6 of 9




             c. hasbeenplacedbeyondthejtzrisdictionofthecourt;
             d. has been substantially dim inished in value;or

             e. has been comm ingled with other property which cannot be divided without

                difficulty.

 the United States shallbe entitled to the forfeiture ofsubstimteproperty undertheprovisionsof

 Title21,UnitedStatesCode,Section 853û$.
          AllpursuanttoTitle18,UnitedStatesCode,Section982(a)(7),andtheproceduressetforth
 in Title 21,Uzlited States Code,Section 853,as incorporated by Title 18,United States Code,

 Section 982(b)(1).



 1U
 .    AN TO 10 G ON ZA LEZ
   CT G 1.W 1 E STA TES A TTORN EY

                     A*
                                    1
        L E .GIL ARB
 A SISTAN T U N ITED STA TES A TTORN EY
                 <




      H      E 11A S R
 ASSISTANT UXITED STATESATTORNEY




                                                6
 Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 7 of 9
                                            UNITED STATES D ISTRICT CO URT
                                           SO UTHERN DISTRICT O F FLORIDA

UNITED STA TES OF AM ERICA                              CASE NO .
 V.
                                                        CERTIFICATE O F TRIAL ATTO RNEY*
JASON K ASHOU,
                                                        Superseding Caselnform ation:
                            Defendant.

CourtDivision:(selectOne)                               New defendantts)          Yes       No
       M iarni             Key W est                    Num berofnew defendants
       FTL                 W PB          FTP            Totalnumberofcounts

                 lhave carefully considered the allegations ofthe indictment,thenumberofdefendants,thenllmberof
                 probablewitnessesand thelegalcomplexitiesofthe Indictment/lnform ation attachedhereto.
                 l am aware thatthe information supplied on this statem entwillbe relied upon by the Judges ofthis
                 Courtin setting theircalendarsand scheduling criminaltrialslmderthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
                 Interpreter:      (YesorNo)       No
                 Listlanguageand/ordialect
                 Thiscasewilltake 0 daysforthepartiesto try.
                 Pleasecheck appropriatecategory and typeofoffenselistedbelow:
                 (Chcckonlyoae)                                (Chcckonlyone)
       1         0 to 5 days                   /               Petty
       11        6 to 10 days                                  M inor
       1II       11to 20 days                                  M isdem.
       IV        21to 60 days                                  Felony             @
       V         61daysand over
        6.       HasthiscasepreviouslybeentiledinthisDistrictCourt?             (YesorNo)   No
         Ifyes:Judge                                    caseNo.
        (Attachcopy ofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?             (YesorNo)        N0
        Ifyes:M agistrateCaseNo.
        Related miscellaneousmlmbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule20 from theDistrictof
         lsthisapotentialdeathpenaltycase?(YesorNo)               No
                 Doesthiscaseoriginate from am atterpending in theCentralRegion ofthe U.S.Attorney'sOffice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                  Yes         No ?'
        8.       Doesthiscaseoriginatefrom amatterpending in tlzeN orthernRegion ofthe U.S.Attorney'sOffice
                 priortoAugust8,2014 (M ag.JudgeShaniekM aynard)?               Yes         No z
                 Doesthiscaseoriginate from am atterpending in theCentralRegion ofthe U.S.Attorney'sOffice
                 priortoOctober3,2019(M ag.JudgeJaredStrauss)?                  Yes /       No

                                                                   ISTANT UNITED STATES ATTORNEY
                                                                FLORIDA BAR NUM BER 92765
 'TenaltySheetts)attached                                                                             imv61512z2n
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 8 of 9




                            U NITED STATES DISTRICT CO URT
                            SOUTH ERN DISTR ICT O F FLOR IDA

                                       PEN ALTY SHEET

   Defendant'sN am e: JA SON K ASH OU

   CaseN o:

   Cotm t#:1

   Conspiracy to Receive H ea1th CareK ickbacks

   Title 18.United States Code.Section 371

   * M ax.Penalty:       Five years'im prisonm ent
   WR efers only to possible term ofincarceration,does not include possible nnes,restitution,
   specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60245-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 9 of 9
